Citation Nr: 0628663	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1997 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 22, 
2001 for the grant of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Jill Williamson, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and observer



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  His Form DD214 reflects that he received a number of 
awards, including the Combat Medical Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, granted service 
connection for PTSD, with a 50 percent evaluation, effective 
June 30, 1998.  An April 2002 rating decision granted a 100 
percent evaluation for PTSD, effective August 22, 2001.  

In November 2003 the veteran testified before a Veterans Law 
Judge at a Central Office hearing in Washington, D.C.  A 
transcript of that hearing is of record.

In April 2004 the Board granted an effective date of 
September 15, 1997 for service connection for PTSD.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2005 
Joint Motion for Partial Vacation and Remand, the Secretary 
of Veterans Affairs (VA) and the veteran, through his 
representative, moved that the Board's decision which denied 
an effective date earlier than September 15, 1997 for the 
grant of service connection for PTSD be vacated and remanded.  
The Court granted the motion by Order in November 2005.  

The Veterans Law Judge who conducted the November 2003 
Central Office hearing is no longer a Board employee.  In 
February 2006 the Board issued a letter to the veteran and 
his representative that informed them of this circumstance 
and that asked the veteran to inform the Board as to whether 
he wanted a new hearing.  See 38 U.S.C.A. § 7107(c) (West 
2002).  The veteran replied that he wanted another hearing 
before a Veterans Law Judge in Washington, D.C.  The veteran 
testified before the undersigned in May 2006.  A transcript 
of that hearing is of record.  

An April 2002 RO decision found that the veteran was not 
competent to handle disbursement of funds, and the veteran 
was enrolled in a supervised direct payment plan in September 
2002.  A field examination was conducted in May 2004, which 
found the veteran to be well capable of handling his VA 
funds, but recommended that the supervised direct payment 
plan remain in place.  In August 2004 the veteran filed a 
claim for reevaluation of his competency to handle VA funds.  
He resubmitted this claim in July 2005.  It does not appear 
that this claim has been addressed, and is referred to the RO 
for appropriate action.   

The issue of entitlement to an earlier effective date for the 
assignment of a 100 percent rating for PTSD is remanded to 
the RO via VA's Appeals Management Center (AMC) in 
Washington, D.C.  The veteran and his representative will be 
advised if further action is required on their parts.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for PTSD was filed on April 12, 1994, more than 
one year following the April 11, 1980 addition of PTSD to 
VA's Schedule for Rating Disabilities (Rating Schedule).  

2.  The veteran met all eligibility criteria for service 
connection for PTSD on April 11, 1980, and such eligibility 
existed continuously from that date to April 12, 1994.  


CONCLUSION OF LAW

The requirements for an effective date of April 12, 1993 for 
the grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114(a); 
3.400(p) (2005); VAOPGCPREC 26-97 (July 16, 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The veteran and 
his representative have consistently argued since the 
November 2005 Joint Motion that an effective date of April 
12, 1993 for the grant of service connection is warranted.  
Therefore, the effective date assigned in this decision is a 
full grant of the benefit sought.  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.  

Further, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide VCAA notice of the laws and regulations 
governing effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
entitlement to an effective date earlier than April 12, 1993 
must be denied as a matter of law, thus, the veteran is not 
prejudiced by the lack of VCAA notice in regard to this 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   



II.  Analysis

The veteran's initial claim of entitlement to service 
connection for PTSD was received at the RO on April 12, 1994.  
A June 1994 letter informed the veteran that his claim was 
being denied because his discharge from service was issued 
under conditions constituting a bar to the payment of VA 
benefits.  In September 1999 the Army Board for Correction of 
Military Records granted the veteran a general discharge, 
thereby entitling him to all veteran's benefits.  The change 
was corrected retroactive to separation in April 1971.  Thus, 
as the Board discussed in its April 2004 decision, the 
veteran's previous character of discharge is not a bar to 
benefits.  

The effective date of an award of disability compensation 
based on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the date 
following separation from service or the date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  

"Date of receipt" means the date on which a claim, 
information, or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).  

The veteran's initial claim for service connection was 
received at the RO on April 12, 1994.  The veteran has not 
contended, nor does the claims file reveal, any 
correspondence prior to April 12, 1994 which could be 
construed as a formal or informal claim of entitlement to 
service connection for PTSD.  

In VAOPGCPREC 26-97 (July 16, 1997), the General Counsel held 
that the addition of Diagnostic Code 9411, recognizing PTSD 
as a diagnostic entity, to VA's Schedule for Rating Mental 
Disorders under 38 C.F.R. § 4.132, effective April 11, 1980, 
was a liberalizing issue for purposes of 38 C.F.R. § 3.114 
(effective date of an award pursuant to a liberalizing 
issue).  

Although VAOPGCPREC 26-97 concluded that the addition of PTSD 
to the Rating Schedule in 1980 is considered a liberalizing 
VA issuance for the purposes of 38 C.F.R. § 3.114, it does 
not authorize a retroactive award for every grant of service 
connection for PTSD.  The effective date of an award made 
pursuant to a liberalizing act shall be fixed in accordance 
with the facts found.  Entitlement to an earlier effective 
date is not warranted unless the veteran met all the 
eligibility criteria for PTSD on the effective date of the 
liberalizing law and such eligibility existed continuously 
from that date to the date of claim.  Thus, while the 
addition of Diagnostic Code 9411 for PTSD may be considered a 
liberalizing issuance, a retroactive effective date cannot be 
assigned unless the evidence establishes that the veteran 
developed PTSD as of April 11, 1980, and that the disability 
continued up to the date that the claim for compensation was 
filed, April 12, 1994.  See 38 C.F.R. § 3.114(a); VAOPGCPREC 
26-97.  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

At the May 2006 Central Office hearing, the veteran testified 
that he experienced nightmares, feelings of not trusting 
anyone, and wanting to be by himself continuously since his 
time in Vietnam.  He reported that he had received inpatient 
treatment at the psychiatric ward at the VA hospital 
following separation from service at least twice in the 
1970s.  

Subsequent to the May 2006 hearing, the veteran's 
representative submitted a written brief with a May 2006 
psychiatric examination report, articles regarding PTSD, and 
VA outpatient treatment records from February 1998 to April 
2006.  The veteran, through his representative, waived 
initial RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c).  

The private psychiatrist who examined the veteran in May 2006 
indicated in her report that she had reviewed all available 
medical records provided by the veteran's attorney, including 
VA examinations conducted in September 1994 and March 2002, 
and that she carried out a clinical interview and mental 
status examination of the veteran.  The psychiatrist noted 
that the veteran had been diagnosed with PTSD secondary to 
experiencing heavy combat as a combat medic during the Tet 
offensive.  The veteran described difficulty maintaining 
employment in the 1970s and 1980s, and acknowledged increased 
difficulty controlling his temper, increased marital 
conflict, nightmares, panic responses to helicopters, mopeds, 
and the letter "V" after returning from Vietnam.  

The psychiatrist's impression was that the veteran was a 
reliable informant and that his history and symptomatology 
met the criteria for PTSD.  The psychiatrist opined that the 
veteran would have met the diagnostic criteria for acute PTSD 
if such a condition had been investigated at the time he 
returned from Vietnam, and he certainly would have met the 
criteria for the chronic type by the time he was discharged 
from the Army.  She added that, given the chronicity and the 
degree of social and occupational disability in the veteran's 
case, the prognosis was guarded.  

The Board finds that this May 2006 opinion, rendered after 
review of the records and examination of the veteran, is 
sufficient to demonstrate that the veteran met the 
eligibility requirements for PTSD on April 11, 1980, and the 
psychiatrist's description of the veteran's condition as 
chronic, coupled with his own consistent reports of a 
continuity of symptomatology, is sufficient to demonstrate 
that the eligibility continued from April 11, 1980 until the 
initial claim for service connection was filed on April 12, 
1994.  This finding is bolstered by the VA outpatient 
treatment records from February 1998 to April 2006 which, 
while not assessing the specific date of onset for PTSD, 
reflect ongoing individual and group therapy for PTSD 
attributed to the veteran's Vietnam experiences.  

The claim for service connection for PTSD was denied by 
letter issued in June 1994.  The veteran submitted a 
statement later that month.  The joint motion specifically 
concluded that the statement constituted a notice of 
disagreement, thus the June 1994 denial did not become final 
and is not a bar to an effective date based on the April 1994 
claim.  38 U.S.C.A. § 7105.

Therefore, the Board finds that, as the initial claim was 
filed more than 1 year after April 11, 1980, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of the claim, and service connection for PTSD is 
established effective April 12, 1993.  38 C.F.R. 
§ 3.114(a)(3).

After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than April 12, 1993 for the grant of service 
connection for PTSD, as there is no evidence of, nor has the 
veteran claimed to have submitted, any claim for service 
connection for PTSD prior to April 12, 1994.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (the claim should be 
denied as a matter of law if the law, and not the evidence, 
is dispositive).  


ORDER

An effective date of April 12, 1993 for the grant of service 
connection for PTSD is established.  


REMAND

In the April 2002 rating decision, the RO granted a 100 
percent rating for PTSD effective August 22, 2001.  In August 
2002, the veteran wrote that "I disagree with the effective 
date of my clam for PTSD."  The RO construed this statement 
as a disagreement only with regard to the effective date of 
service connection.  

In a June 2006 written presentation, the veteran's 
representative argued that the veteran was claiming 
entitlement to an earlier effective date for the grant of the 
100 percent rating.  In view of the requirement that 
pleadings be liberally construed, the Board construes the 
veteran's August 2002 statement as a notice of disagreement 
with the effective date of the 100 percent rating for PTSD.  
The RO has not issues a statement of the case in response to 
the notice of disagreement, and this issue must be remanded 
for the issuance of such a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

Issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than August 22, 2001 for the 
grant of a 100 percent rating for PTSD.  
The Board will further consider this 
issue only if the veteran submits a 
sufficient substantive appeal.  This 
issue should not be certified to the 
Board unless a sufficient substantive 
appeal is submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


